Per Curiam. Read, C. J.
The Court are of opinion that a new trial be granted because the verdict is contrary to the whole of the evidence upon that point, to wit, what was intended by Robert Pollock to be devised to Zephemiah Pollock, which sufficiently appeared by the evidence of what lands were in contest formerly with the Nutters. It was directly in opposition to the will; we did instruct the jury to find for the plaintiff. We would have been glad to have seen a statement .of the case from Bac.Abr. 252. As to the view, I think the granting of views here has been upon more general principles; granting of views here is of course, but not so in England, for they are not granted there but upon sufficient cause shown, and I think they are often improperly granted here in cases where it is not necessary. It is on payment *62of costs; and we think costs should be generally paid by applicants for new trials.
N. B. The Chief Justice afterwards said that “in a course of forty years’ (I think) practice, I have never known but one case where a view was necessary.”